NOT DESIGNATED FOR PUBLICATION

                                           No. 123,358


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   SHANNON HOYT LARSON,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Barton District Court; CAREY L. HIPP, judge. Opinion filed July 30, 2021. Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before BUSER, P.J., HILL, and ISHERWOOD, JJ.


       PER CURIAM: Shannon Hoyt Larson appeals the Barton County District Court's
ruling revoking his probation and imposing his underlying prison sentence. We granted
Larson's motion for summary disposition in lieu of briefs under Supreme Court Rule
7.041A (2021 Kan. S. Ct. R. 48). The State did not file a response. Upon our review of
the record, we find no abuse of discretion and affirm the district court.


                         FACTUAL AND PROCEDURAL BACKGROUND

       In keeping with a plea agreement, Larson pled no contest to solicitation to commit
aggravated indecent liberties with a child. The district court accepted the plea and found
him guilty. In October 2008, the district court sentenced Larson to 24 months'
                                                 1
imprisonment with 12 months postrelease supervision but granted him a 24-month
probation. The court stayed the sentence until Larson's release from the Kansas
Department of Corrections in a Barton County criminal case.


       Larson's probation began in March 2019. Conditions of his probation included a
prohibition on alcohol consumption and special conditions outlined in the Sex Offender's
Handbook—including a ban on the possession of pornographic materials, notifying a
supervising officer of any sexual relationship, and requiring that a supervising officer
authorize any socialization with someone who has a minor child.


       In May 2020, the State alleged Larson violated his probation by (1) consuming
alcohol; (2) possessing pornography; (3) failing to report a sexual relationship; and (4)
being unsuccessfully discharged from a sex offender treatment program. At the
evidentiary hearing, the district court found that Larson violated four conditions of his
probation.


       The district court also found that Larson presented a public-safety risk. The district
court detailed the reasons for its finding:


       • Larson's previous rape conviction involving a 13-year-old girl.
       • The nature of both the rape conviction and the present conviction for
         solicitation to commit aggravated indecent liberties with a child, given that
         both crimes are person crimes involving sex offenses.
       • Larson's prior reprimand for being alone with the minor children of a woman
         he was dating.
       • Larson's self-admitted propensity to push boundaries.
       • Larson's current relationship with an intellectually disabled woman who,
         although legally an adult, functions as a teenager, which Larson characterized
         as a "loophole" in his probation.
       • A prior incident of pornography on Larson's computer.
                                              2
       • Larson's high probability of sexual and violent recidivism according to a
         therapist from his sex offender treatment program.
       • Larson's unsuccessful discharge from the sex offender treatment program.


       Based on this public safety finding, the district court bypassed intermediate
sanctions, revoked Larson's probation, and imposed his underlying prison sentence.
Larson timely appeals.


                                          ANALYSIS

       On appeal, Larson contends the district court abused its discretion when it revoked
his probation without first imposing intermediate sanctions. An appellate court reviews
the district court's revocation of an offender's probation for an abuse of discretion. State
v. Coleman, 311 Kan. 332, 334, 460 P.3d 828 (2020). An abuse of discretion occurs when
judicial action is arbitrary, fanciful, or unreasonable; is based on an error of law; or is
based on an error of fact. State v. Mosher, 299 Kan. 1, 3, 319 P.3d 1253 (2014). The party
contending that the district court abused its discretion bears the burden of showing such
an abuse. State v. Stafford, 296 Kan. 25, 45, 290 P.3d 562 (2012).


       Larson contends the revocation of his probation and imposition of the underlying
sentence was unreasonable because "the circumstances of [his] violations did not
demonstrate that he threatened public safety."


       To evaluate the reasonableness of the district court's ruling, we must first
determine which version of K.S.A. 22-3716 is applicable under the circumstances of this
case. The Legislature has amended K.S.A 22-3716 many times since 2013. Larson's
crimes of conviction occurred before the 2013 amendments took effect on July 1, 2013,
but his probation violations occurred in 2020. The 2014 legislative amendments to K.S.A.
22-3716 specified that sanctions would apply to any probation violation occurring on or

                                               3
after July 1, 2013. See K.S.A. 2014 Supp. 22-3716(c)(12); Coleman, 311 Kan. at 336.
Because Larson's crimes of conviction occurred in 2008, before the enactment of the
2016 through 2019 amendments, these later amendments—which lack any retroactivity
provisions—do not apply. But the 2014 version of K.S.A. 22-3716 applies because it is
retroactive, and encompasses any probation violation after July 1, 2013.


       Did the district court comply with the provisions of K.S.A. 2014 Supp. 22-
3716(c)(1)? The statute generally mandates that the district court must impose
intermediate sanctions before revoking an offender's probation and imposing the
underlying prison sentence. However, there are three exceptions to the intermediate
sanctions requirement: (1) the offender committed a new crime; (2) the offender
absconded; or (3) an intermediate sanction would jeopardize the safety of the public or
would not serve the welfare of the offender. In short, the district court may revoke an
offender's probation and impose the underlying prison sentence, without intermediate
sanctions, if it finds any such exception. K.S.A. 2014 Supp. 22-3716(c)(8)-(9).


       Here, the district court relied on the third exception, finding that imposition of an
intermediate sanction for Larson would jeopardize the safety of the public. Kansas
statutes provide that the court may rely on such an exception to bypass intermediate
sanctions if the court "finds and sets forth with particularity the reasons." K.S.A. 2014
Supp. 22-3716(c)(9). Such findings "'must be distinct rather than general, with exactitude
of detail, especially in description or stated with attention to or concern with details.'
[Citations omitted.]" State v. Dooley, 308 Kan. 641, 652, 423 P.3d 469 (2018).


       Upon our review, we find the district court revoked Larson's probation because of
particularized, enumerated reasons. The district court articulated the reasons with
"attention to or concern with details," referring to specific prior incidents of rape and
possession of pornography, particular issues arising from Larson's past and current
romantic relationships, distinct concerns regarding Larson's personal propensity to push

                                               4
boundaries, and an expert assessment of Larson's probability of recidivism. Taken
together, these reasons indicated to the district court that "issues with this exact type of
situation [sex-related offenses and person crimes] continue to occur."


       We hold that the district court appropriately justified its public safety finding with
an "exactitude of detail" that shows reasonable judicial action, not an abuse of discretion.
Accordingly, we affirm the district court's judgment revoking Larson's probation and
imposing the underlying sentence.


       Affirmed.




                                              5